Title: From John Adams to Susanna Boylston Adams Clark Treadway, 10 October 1820
From: Adams, John
To: Treadway, Susanna Boylston Adams Clark



my dear Susan
Montezillo October 10th. 1820

I am grieved at our disappointment, and at yours—and much more for the illness of my dear little Susanah—I presume you have returned to Utica—And I hope still, you will return to Montezillo, as soon as the Child recovers, and you can find a Convenient opportunity—
We go on here in the old way—just now interrupted in our Harrvest, by easterly winds—and frequent rains—I find myself two much more agitated than I ought to be—with the dangerous state of Great Britain, an Empire I pity and respect, in spite of all their faults—
Our late domestic, Ward—whom you know, has lately meet with a Romantic and Tragical misfortune, which has deprived him of his reason—but I hope  not finally—the story is two long to be related—
Eliza Sumner our Cousin is Married—and many parties were given upon the occasion—but—we you know, have nothing to do, with the fashionables—Louisa has a peice of the Wedding Cake—and will keep a piece for you
Wherever you are, may Blessings attend you, and yours—but the ensueing Winter you must—and I hope will pass here, with your affectionate Grand Father
John Adams—